Name: Commission Regulation (EEC) No 1027/87 of 9 April 1987 amending Regulation (EEC) No 3054/86 opening a standing invitation to tender for the export of bread-making rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 87 Official Journal of the European Communities No L 97/23 COMMISSION REGULATION (EEC) No 1027/87 of 9 April 1987 amending Regulation (EEC) No 3054/86 opening a standing invitation to tender for the export of bread-making rye held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 124/87 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 1 April 1987 Germany notified the Commis ­ sion that it wished to amend the Annex to Regulation (EEC) No 3054/86 (5), as last amended by Regulation (EEC) No 708/87 (5) ; whereas it is possible to accede to that request ; Article 1 Annex I to Regulation (EEC) No 3054/86 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5. 1986, p. 29 . (3) OJ No L 202, 9 . 7 . 1982, p. 23 . (4) OJ No L IS, 17 . 1 . 1987, p. 9 . 0 OJ No L 284, 7 . 10 . 1986, p. 9 . W OJ No L 70, 13 . 3 . 1987, p. 8 . No L 97/24 Official Journal of the European Communities 10 . 4. 87 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 20 437 Niedersachsen / Bremen 20 941 Nordrhein-Westfalen 5 904 Hessen 2 479 Rheinland-Pfalz 6 148 Baden-Wurttemberg 3 161 Saarland 2 246 Bayern 7 975'